DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed on 26-June-2020, claims priority from European application EP19182969, filed on 27-June-2019.
This application is therefore accorded a prima facie effective filing date of 27-June-2019.

Information Disclosure Statement
The following information disclosure statements (IDS) have been considered by the Examiner and made of record in the application file:
IDS#1, filed 26-June-2020 (7 references).
IDS#2, filed 15-November-2021 (9 references).

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 26-June-2020 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-15 are now pending in the present application. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1) in view of Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby.
Consider claim 1:  An apparatus (10) for supply of medical instruments with operating media, Bopp discloses an electrosurgical device with a socket insert therefore [Title; Abstract; Fig. 1-7; Para. 0002, 0005-0006], comprising:
a housing in which an electrical circuit (40) is arranged, the housing including at least one operating medium output (23) the housing further including at least one data plug (24), an electrosurgical device housing (200) comprising a socket connection (engaging with plug connection (135) of a socket insert) as shown mounted on an electrosurgical device backlit circuit board (32) [Fig. 1, 4-5; Para. 0044, 0054-0050
a receptacle (21) in which the at least one operating medium output (23) and the at least one data plug (24) are arranged, one or more socket holders (210) bounded on the rear by the printed circuit board (32) with socket connection [Fig. 4-5; Para. 0045]
a socket insert (11, 12) that is arranged in the receptacle (21) covering the data plug (24) and that comprises an operating medium connector (32) on an apparatus side of the socket insert that is releasably connected with the at least one operating medium output (23), the socket insert further including an instrument connection (14-19) accessible from outside that is connected with the operating medium connector (32); one or more socket inserts (100) which is placed into a socket holder (receptacle) of the electrosurgical device, the insert comprising a circuit board (130) comprising a plug (135) connector for mating with the electrosurgical device PCB (32) mounted socket, the socket insert filling the recess opening (thus covering the printed circuit board socket connection at the rear of the insert). The socket insert also comprises a plurality of sockets (110, 120) mount on the insert front (accessible from outside) and connected to the printed circuit board and rear connector [Fig. 1-3; Para. 0034, 0040, 0042, 0050].
Bopp discloses a plurality of front connectors and a multi-connection rear connector, but does not disclose particular functions for these connections (operating media and/or data).  Use of such connections for Ac power (an operating medium) and data is known in the analogous prior art however, and for example:
Lauby discloses a combined audio/video and Ac power module (socket insert) [Title; Abstract; Fig. 3A, 3B, 4, 5; Para. 0001, 0007-0009] and particularly that connections to both data (A/V data) and Ac power (operating medium) are provided to the rear of the module (insert) and to sockets for each on the front external facing portion of the module [Fig. 10, 12; Para. 0066-0067, 0071-0072].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use individual connectors on a front of a module insert to provide Ac power (an operating medium) and data to an external device, and where the module connects to individual power and data sources on the rear of the module as taught by Lauby and applied to a socket insert for an electrosurgical device as taught by Bopp, where the supply of power and data is required for device operation, and in order that power and data connections be separated for safety.
Consider claim 2 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) is not operably connected with the at least one data plug (24).
Lauby also discloses embodiments in which the Ac power and data modules are modular with various combinations of individual power and data portions are used in a mix and match fashion according to need [Fig. 9A-9C; Para. 0063-0064].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention that a module (socket insert) may be constructed with only a single Ac power interface (and an empty second portion) or with two Ac portions, and therefore no connection to a data plug as taught by Lauby and applied to a socket insert for an electrosurgical device as taught by Bopp for situations where no data interface is required.
Consider claim 3 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) does not comprise a connection that is configured to be connected with the at least one data plug (24). This claim is rejected based on the same references, citations and analysis as for claim 2, and as applied to claim 1.
Consider claim 4 and as applied to claim 1:  The apparatus according to claim 1, wherein the at least one data plug (24) and the at least one operating medium output (23) are arranged at a distance with respect to each other in the receptacle (21). Lauby shows various embodiment in which the module comprises separate modules, each with a front and a rear connection the connectors spaced apart from one another [Fig. 3A-C, 9A—B].
Consider claim 5 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) includes a locking device (27a) for locking of the socket insert (11, 12) in the receptacle (21). Bopp specifically discloses a latching mechanism for locking and unlocking the insert in the receptacle [Fig. 3; Para. 0007-0008, 0041].
Consider claim 6 and as applied to claim 1:  The apparatus according to claim 1, wherein the socket insert (11, 12) has a contour adapted to fit a corresponding contour of the receptacle (21). Bopp shows the insert shape to fit within the receptacle opening [Fig. 4-5].

Claims 7-9, 11, 12 and 15 are rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1) and Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby, further in view of Senn et al. (United States Patent Application Publication # US 2004/0214138 A1), hereinafter Senn.
Consider claim 7 and as applied to claim 1:  A service insert (34) for an apparatus (10) according to claim 1, comprising:
a housing that comprises a data plug (37) at an end face (36) of the housing that is adapted to be operably engaged with the at least one data plug (24) of the apparatus (10).
Neither Bopp nor Lauby discloses a socket insert for service, test or maintenance.  This was known in the prior art however, and for example:
Senn discloses a service module and use thereof for testing or monitoring of a light polymerization tool (medical device) [Title; Abstract; Fig. 1-6; Para. 0018-0020, 0028-0039] and specifically that a service module (62) (service insert) may be substituted for a usual connection module (24) (socket insert) which interfaces to a data connector which allows connection to a computer for data collection and analysis [Para. 0061-0062]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a service module capable of interface to a device data port as taught by Senn and applied to an electrosurgical device with a socket insert as taught by Bopp as modified by Lauby to make operational data available for collection and analysis, or otherwise monitor device performance.
Consider claim 8 and as applied to claim 7:  The service insert according to claim 7, wherein the service insert comprises a contour adapted to fit a corresponding contour of the receptacle (21). Senn shows the service module to be contoured to act as a plug-in replacement for a connection module (24) [Fig. 5-6; Para. 0063]. (See also citations and analysis for claim 7).
Consider claim 9 and as applied to claim 7:  The service insert according to claim 7, wherein the service insert (34) is free of a connection configured to connect with the at least one operating medium output (23).
Lauby also discloses embodiments in which the Ac power and data modules (insert or service inserts) are modular with various combinations of individual power and data portions are used in a mix and match fashion according to need [Fig. 9A-9C; Para. 0063-0064].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that a module (service insert) may be constructed with only a single data interface (and an empty second portion) or with two data interface portions, and therefore no connection to Ac power (operating medium output) as taught by Lauby and Senn and applied to a socket insert for an electrosurgical device as taught by Bopp for situations where the service insert and device do not require external Ac power.
Consider claim 11 and as applied to claim 7:  The service insert according to claim 7, further comprising an interface (39) configured for communication with a computer. Senn specifically discloses that the service module may interface with an external computer (66) [Fig. 6; Para. 0061]. (See also citations and analysis for claim 7).
Consider claim 12 and as applied to claim 11:  The service insert according to claim 11, wherein the interface (39) is a USB-interface. Senn specifically discloses that the service module may interface with an external device using a USB interface protocol [Fig. 6; Para. 0061]. (See also citations and analysis for claim 7).
Consider claim 15 and as applied to claim 1:  A method for servicing an apparatus according to claim 1, comprising the following steps:
removing the socket insert (11, 12) from the receptacle (21),
inserting a service insert (34) having a housing that comprises a data plug (37) at an end face (36) of the housing that is adapted to be operably engaged with the at least one data plug (24) of the apparatus (10), in the receptacle (21),
activating the service insert (34),
removing the service insert (34) from the receptacle (21),
inserting the socket insert (11, 12) in the receptacle (21).
Bopp discloses that socket inserts may be removed, exchanged and/or inserted [Para. 005-0006; claim 17] but neither Bopp nor Lauby discloses a socket insert for service, test or maintenance.  This was known in the prior art however, and for example:
Senn discloses a light polymerization tool (medical device) which may be used with a number of different attached modules [Title; Abstract; Fig. 1-6; Para. 0018-0020, 0028-0039] and specifically that a service module (62) (service insert) may be exchanged for a usual connection module (24) (socket insert) which interfaces to a data connector which allows connection to a computer for data collection and analysis [Para. 0061-0062, 0065]
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a standard connection module and a service module which may be interchangeably used with a medical device, the connection device used for normal operation, and replaced with the service module to perform maintenance functions such as calibration as taught by Senn and applied to an electrosurgical device with a socket insert as taught by Bopp as modified by Lauby to allow simple change from an operating mode to a maintenance mode (and back) by simply exchanging modules, and where the specific steps of removing, inserting, and activating to make the exchange, would have been obvious and necessary.

Claim 10 is rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1), Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby, and Senn et al. (United States Patent Application Publication # US 2004/0214138 A1), hereinafter Senn, further in view of Liu (United States Patent Application Publication # US 2003/0080630 A1).
Consider claim 10 and as applied to claim 7:  The service insert according to claim 7, further comprising a storage medium (34a) that is operably connected with the data plug (37).
Bopp does not disclose memory (storage medium) related to the data plug.
Lauby discloses memory (2316, 2324) but not specifically contained within the insert [Fig. 23; Para. 0094-0097]
Liu, however, disclose a power adapter assembly for use with a portable electric device, and specifically memory within the power adapter device [Title; Abstract; Fig. 2-3; Para. 0001, 0005, 0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a memory within an adapter device as taught by Liu and applied to an electrosurgical device with a service insert as taught by Bopp as modified by Lauby and Senn, in order at store identifiers, status and or monitored parameters particular to the requirements of the service function.

Claims 13 and 14 are rejected under 35 USC §103 as unpatentable over Bopp (United States Patent Application Publication # 2015/0229083 A1), Lauby et al. (United States Patent Application Publication # US 2016/0172808 A1), hereinafter Lauby, and Senn et al. (United States Patent Application Publication # US 2004/0214138 A1), hereinafter Senn, further in view of McNeely et al. (United States Patent Application Publication # US 2007/0141869 A1), hereinafter McNeely.
Consider claim 13 and as applied to claim 11:  The service insert according to claim 11, wherein the interface (39) is a network interface.
Senn discloses a service module that may be exchanged with communication module (socket insert) in plug-in fashion to perform maintenance functions, but discloses a direct wired data connection but does not specifically disclose either the use of a wireless (radio) connection, or the specific interface to a network.  These were known in analogous prior art however, and for example:
McNeely discloses a plug and receptacle for Ac power and data interface with a medical device such as a hospital bed [Title; Abstract; Fig. 1, 4; Para. 0002, 0007, 0010], specifically that the data interface may be wireless by RF signal [Para. 0007, 0009] and communicated through a network using a network protocol such as TCP/IP [Fig. Para. 0005, 0007, 0012, 0028-0029].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a radio frequency or other wireless interface to communicate data from or to a medical device, and where the data may be encoded in a network protocol for communication over a healthcare facility network as taught by McNeely and applied to an electrosurgical device with a socket insert as taught by Bopp as modified by Lauby and Senn, where a wireless interface will not suffer mechanical wear and is easier to clean in a hygienic environment, and where communication over a facility network allows the medical device to be integrated with other facility equipment and systems on a real time basis.
Consider claim 14 and as applied to claim 11:  The service insert according to claim 11, wherein the interface is a radio connection. This claim is rejected based on the same references, citations and analysis as for claim 13 previously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hazani et al. (U.S. Patent # US 7,881,462 B2) disclosing an outlet add-on module.
Freer (U.S. Patent Application Publication # US 2017/0276702 A1) disclosing adapters for testing electrical equipment.
McCoy et al. (U.S. Patent Application Publication # US 2008/0165476 A1) disclosing an appliance with an electrically adaptive adapter.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684